 



Exhibit 10.2
FOC FINANCIAL L.P.
2025 S. AIRPORT BLVD.
CHANDLER, ARIZONA 85249
May 6, 2005
Prolink Solutions, LLC
7970 South Kyrene Road
Tempe, Arizona 85283
Attn: Lawrence Bain

         
 
  Re:   $1,000,000 Revolving Line of Credit Loan to PROLINK SOLUTIONS, LLC, a
Delaware corporation from FOC FINANCIAL LIMITED PARTNERSHIP, an Arizona limited
partnership

Gentlemen:
     This letter agreement (the “Agreement”), when executed by PROLINK SOLUTIONS
LLC. (Prolink), a Delaware corporation (“Borrower”) and FOC FINANCIAL LIMITED
PARTNERSHIP (FOC), an Arizona Limited Partnership (“Lender”), will constitute a
binding agreement enforceable by and against the parties hereto.
     Lender, in its sole discretion, may make advances (the “loan”) to Borrower
from time to time in an amount not to exceed One Million Dollars ($1,000,000”)
(the “Maximum Amount”) on the terms and conditions hereinafter set forth. The
Loan shall be evidenced by that certain Revolving Promissory Note of even date
herewith in the principal amount of One Million Dollars ($1,000,000) (the
“Note”). Principal and interest shall be due and payable in accordance with the
terms and conditions of the Note. This Agreement, the Note, and such additional
security documents and any other instrument now or hereafter executed and
delivered in connection with the loan evidenced hereby, as the same may be
amended, supplemental or otherwise modified and in effect from time to time, are
hereinafter collectively referred to as the “Loan Documents”.
     The Loan shall constitute a revolving line of credit loan and advances may
be borrowed, repaid, and reborrowed on a revolving basis through the Funding
Termination Date, as defined in the Note. Although the outstanding principal
balance of the Loan may be zero from time to time, the Loan Documents will
remain in full force and effect until all obligations are paid and performed in
full. Upon the occurrence of an Event of Default, Lender may suspend or
terminate the obligation of Lender to make advances of the Loan.
     From time to time prior to the Funding Termination Date, Borrower may
request that Lender fund advances under this Loan in an amount equal to the sum
of 90% of the Base Purchase Price plus Prolink’s share of the Finance Purchase
Price Profit with respect to a Prolink System, but in no event more than an
amount that when added to the then outstanding principal

 



--------------------------------------------------------------------------------



 



balance of the Loan would exceed the Maximum Amount (the “System Advance
Amount”). Lender will endeavor to notify Prolink within two (2) business days
after receipt of information regarding a proposed funding whether it intends to
loan the System Advance Amount with respect to such proposed Funded Prolink
System. If Lender elects, in its sole discretion, to loan the System Advance
Amount to Borrower, Lender shall make such advances within two (2) business days
after the conditions precedent in the following paragraph have been satisfied
with respect to the Funded Prolink System.
     Lender’s obligation to make advances as provided in the Note is subject to
the following conditions precedent: (a) Approval by Lender of the executed Pay
for Play or Lease Agreement between PFG finance and the Golf Course Customer for
the funded Prolink System ( the “Funded Prolink System”); (b) Confirmation of
credit Approval by PFG of the Golf Course Customer; (c) Receipt of a detailed
description and the System Advance Amount of the Funded Prolink System; (d)
Confirmation of shipment of the Funded Prolink System to the Golf Course
Customer; and (e) Such other documents as Lender in its reasonable discretion
may require, each in form and substance reasonably satisfactory to Lender. At
such time as all of the conditions precedent to an advance have been satisfied,
Prolink will provide to Lender a written certification to such effect, together
with such back-up documentation as Lender shall reasonably request.
     In consideration for Lender making any advance to Prolink, Prolink agrees
to pay to Lender a loan origination fee (the “Loan Fee”) equal to one-half of
one percent (.5%) of the System Advance Amount with respect to such Funded
Prolink System, which is fully earned and non-refundable upon the making of the
advance, and will be withheld by Lender from the System Advance Amount.
     Prolink shall repay Lender the System Advance Amount with respect to the
Funded Prolink System within three (3) business days after confirmation of good,
collected funds by Prolink from the sale of such Funded Prolink System. If PFG
notifies Prolink that it does not intend to pay for a Funded Prolink System or
Prolink has reason to believe that PFG does not intend to pay for a Funded
Prolink System or payment for a funded Prolink System is more than 60 days past
due, Prolink shall notify its board of directors of such breach or anticipatory
breach by PFG.
     If any Funded Prolink System is rejected, returned, or recovered, Borrower
shall use its best efforts to remarket such Funded Prolink System. As long as it
is commercially feasible, such rejected, returned, or recovered Funded Prolink
System shall be given priority over other Prolink Systems. If the rejected,
returned, or recovered Prolink Funded System is defective, or other unsaleable,
Borrower shall replace such defective or unsaleable Funded Prolink System with
another Prolink System of equal quality. Prolink shall execute any necessary
documents, instrument and agreements to perfect or preserve the perfection and
priority of Lender’s security interest in such replacement ProLink System. If
any such Funded ProLink System or replacement ProLink System is not remarketed
and shipped to a new Golf Course Customer within 60 days from the date of the
notice to the ProLink board of directors in the immediately preceding paragraph,
ProLink shall notify its board of directors that the Funded ProLink System or
replacement ProLink System has not been remarketed and shipped.

 



--------------------------------------------------------------------------------



 



     As security for the payment and performance of all of ProLink’s obligations
under this Agreement, ProLink hereby grants to Lender a continuing lien on, and
security interest in, all of ProLink’s right, title, and interest in and to the
Funded ProLink Systems and all proceeds and accounts arising therefrom, whether
now owned or hereafter acquired or existing (the “Collateral”). To the extent
allowable under applicable law, the Uniform Commercial Code of Arizona, Arizona
Revised Statutes 47-1101, et seq., shall govern the perfection of the security
interests granted herein. ProLink hereby irrevocably authorizes Lender at any
time and from time to time to file in any Uniform commercial Code jurisdiction
any initial financing statements and amendments thereto that (a) indicate that
Lender has a perfected security interest in the Collateral and (b) contain any
other information required by Article 9 of the Uniform Commercial Code for the
sufficiency or filing office acceptance of any financing statement or amendment.
ProLink shall execute such other additional documents, instruments and
agreements as requested by Lender to evidence or better perfect the security
granted herein. Notwithstanding anything to the contrary contained herein, so
long as Comerica Bank-California and its successors and assigns (collectively,
“Comerica”) have any loans outstanding to ProLink or is committed to make any
advances to ProLink, Lender shall standstill and shall not commence any
litigation or pursue any non-judicial or self-help remedies or take any other
enforcement action against ProLink to collect the outstanding principal balance,
any accrued and unpaid interest or any other charges under the Loan or take any
other action that would cause an Event of Default under the Credit Agreement
between ProLink and Comerica; provided, however, so long as Comerica has not
notified Lender in writing that an Event of Default has occurred and is
continuing under the Credit Agreement between ProLink and Comerica, Lender may
receive from ProLink and retain all Loan Fees, principal and interest payments
and other charges payable under this Agreement and the Note. The address for
notices to Lender is FOC Financial Limited Partnership, 2025 South airport
Boulevard, Chandler, AZ 85249, Attn: Steven Fisher, Facsimile: 480-782-9152.
Lender may change its address for notices by delivering written notice to
Comerica at its address, and in the manner provided, in the Credit Agreement.
     The terms and provisions of this Agreement shall be construed in accordance
with the laws of the State of Arizona.
     The parties hereto agree that the time is of the essence as to each and
every provision of this agreement.
     Kindly indicate your understanding and agreement with the terms and
conditions of this letter agreement by signing the enclosed copy of this
agreement and returning same to us.

                  LENDER:
 
                FOC FINANCIAL LIMITED PARTNERSHIP, an       Arizona limited
partnership
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          CONSENTED AND AGREED TO:    
 
        BORROWER:    
 
        PROLINK SOLUTIONS, LLC., a Delaware corporation  
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

 